DETAILED ACTION
Remarks
Applicant presents a communication filed 26 September 2022 responsive to the 27 June 2022 non-final Office action (the “Previous Action”).
With the communication, Applicant:
amends claims 1,2, 11 and 13-18;
cancels claim 12; 
adds new claims 19 and 20; and
amends the abstract of the specification.
Claims 1-11 and 13-20 are pending. Claims 1, 13 and 20 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Objection to the Abstract
Applicant requests withdraw of the objection to the abstract in view of the amendments to the abstract, without any argument. (Remarks, p. 8)
The objection is maintained for the reasons set forth below.
Publication Date of Wen et al.
Applicant submits that the Wen reference is not prior art because it was not published in May of 2020 as indicated on the first page of Wen. Applicant reasons that the conference in which the paper was to be presented on that date was rescheduled until July 2020, after the 18 June 2020 priority date of the present application. (Remarks, p. 23-27).
Examiner respectfully disagrees and submits that, as demonstrated by the April 12, 2020 README.md file from the MemLock Github repository, a pre-print of the Wen reference was publicly available as of at least that date, prior to the effective filing date of the present application. (see the copy of the README.md file made of record at p. 1). 
Rejections under 35 USC 102
Applicant argues with respect to claim 1 that Wen is “completely silent” regarding resource access feedback indicating an access for a resource based on a received test input where that resource access feedback is further used to determine whether to add the test input to a test input queue. (Remarks, p. 30 par. 4). 
Examiner respectfully disagrees for the reasons set forth in the rejections below and in the Previous Action. Applicant provides only a conclusion to the contrary. 
Applicant adds that one of ordinary skill would not reasonably interpret the memory consumption information or the branch coverage information of Wen as corresponding to the claimed resource feedback on the test input as in independent claim 1. (Remarks, p. 30 par. 4).
Examiner again respectfully disagrees and submits that interpreting memory consumption information generated in response to a test input is reasonably construed as resource feedback based on test input, at least because memory is a resource. Applicant again provides only a conclusion to the contrary.
Applicant argues with respect to claim 19 that Wen “would not, and could not” disclose or suggest the features of claim 19. (Remarks, p. 30, second to last par.).
Examiner respectfully disagrees for the reasons set forth in the rejections below. Again, Applicant provides only a conclusion to the contrary.
Applicant argues with respect to claim 2 that Wen cannot be reasonably interpreted to teach or suggest the features of this claim because, Applicant argues, “Wen discusses analyz[ing] the source code and if there is not source code, the process of Wen does not start.” (Remarks, p. 31 last par.).
Examiner respectfully disagrees that anything in claim 2 requires “no source code.” It only refers to “a new code line not generated.” 
Applicant argues with respect to claim 2 that Wen only discusses adding seeds when there is new branch coverage but is silent as to “determining, in response to a new code line not generated, whether to add the test input to the test input queue according to the resource access feedback.” (Remarks, p. 32 pars. 2-3).
Examiner respectfully disagrees and directs Applicant’s attention to Wen at p. 770 sec. 3.2.2, which describes adding inputs to the seed queue even if the input does not result in new branch coverage (a new code line is not generated, a branch being a code line) and when the seed executes the same path as a seed already in the queue (i.e., does not result in new branch coverage).
Applicant’s argument with respect to claims and 11 and 13 by virtue of their similarity with claims 1 and 2 are unpersuasive for the same reasons, as are Applicant’s arguments with respect to the dependent claims by virtue of their dependence from claims 1 or 11.

Allowable Subject Matter
Claims 4 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. §§ 101 and/or 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. It should be kept in mind, however, that any changes to the scope of the claims could affect their allowability.
Claims 5, 6, 8, 9, 16 and 17 would be allowable by virtue of their dependence from claims 4 and 15.
Specification
The abstract of the disclosure is objected to because it does not sufficiently describe the disclosure to assist reader in deciding whether there is a need for consulting the full patent text for details. It merely repeats the language of the independent claims verbatim. See M.P.E.P. § 608.01(b)(I)(C). 
Claim Objection
Claims 1 and 11 are objected to for the following informalities:
Claim 1 refers to “performing fuzz test” which appears to be a typographical error that should perhaps read -performing fuzz testing- instead.
Claim 11 is objected to for the same reasons as claim 1.
Claim Interpretation
In view of Applicant’s amendment to the claims, no claim limitation is interpreted in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
In view of Applicant’s amendments to the claims, the Previous Action’s § 112 rejections are withdrawn.
Claim Rejections - 35 USC § 101
In view of Applicant’s amendments to the claims, the Previous Action’s § 101 rejections are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 10-11, 13-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wen et al., “MemLock: Memory Usage Guided Fuzzing” (art of record – hereinafter Wen).

As to claim 1, Wen discloses a processor-implemented fuzz testing method performed by a fuzz testing apparatus, (e.g., Wen, p. 771, left col “Experiment Infrastructure”: all our experiments have been performed on machines with an Intel Xeon Processor and 16GB of RAM) the fuzz testing method comprising: 
receiving a test input; (e.g., Wen, p. 767 right col. Sec. 2.2 par. 2: MemLock given the initial seeds, MemLock selects a seed from the seed pool. MemLock generates the new input. MemLock then runs the generated inputs against the instrumented program)
obtaining a resource access feedback indicating an access for a resource based on the test input; (e.g., MemLock, p. 767 right col. Sec. 2.2 par. 2: MemLock runs the generated inputs against the program and collects their memory consumption) and 
determining whether to add the test input to a test input queue based on the resource access feedback; (e.g., Web, p. 767 right col. Sec. 2.2 par. 2: if the generated seeds consume more memory, they are retained. MemLock adds them into the seed pool; p. 769 right col. par. 2: the variable Queue represents the seed pool) and
performing fuzz testing based on the test input queue (e.g., Memlock, p. 769 right col. par. 2: MemLock selects an input t from the seed pool Queue; p. 767 right col. Sec. 2.2 par. 2: MemLock selects a seed s from the seed pool. As for the seed s, MemLock generates the new inputs “(test cases)” using different mutation strategies. MemLock then runs the generated inputs against the instrumented program; p. 765 left col. abstract: a memory usage guided fuzzing technique, named MemLock).

As to claim 2, Wen discloses the fuzz testing method of claim 1 (see rejection of claim 1 above), further comprising: 
determining whether a new code line is generated to be executed by the fuzz testing apparatus based on the test input, (e.g., Wen, p. 768 right col. Sec. 3.1.1: trace bits record the accumulated branches [code lines] executed [recording that a branch (code line) was executed being generating a code line]; p. 770 left col.: given a set of inputs I and an input t, we say t hits a new coverage if it executes a branch that has not been touched by I [i.e., branches (code lines) are executed based on the input]; p. 766 right col. par. 1: if an input covers new branch [a new code line is generated] compared to previous inputs it is added to the seed queue;)
wherein the determining of whether to add the test input to the test input queue comprises determining, in response to a new code line not generated, whether to add the test input to the test input queue according to the resource access feedback, (e.g., Wen, p. 770 left col. Sec. 3.2.2 – p. 770 right col. par. 1: MemLock updates the seed queue in the following two cases: (2): Larger Memory Consumption. If the input, e.g., seed2 in the third row of Fig. 4 generates an input seed5, which does not result in new branch [a code line] coverage [a new code line is not generated], but it leads to larger memory consumption than the corresponding input. When seed2 and seed5 execute the same path, seed2 is replaced with seed5. With replacing the original seed with the generated input childi, we well exploit the advantage of childi as it is better at finding memory consumption bugs).

As to claim 3, Wen discloses the fuzz testing method of claim 1 (see rejection of claim 1 above), further comprising: 
determining a code line to be executed by the fuzz testing apparatus based on the test input; (e.g., Wen, p. 768 right col. Sec. 3.1.1, instrumentation keeps track of the number of times a branch has been executed) and
 adding the test input to the test input queue, in response to a new code line being generated by the code line to be executed by the fuzz testing apparatus (e.g., Wen, p. 768 right col. Sec. 3.1.1, instrumentation keeps track of the number of times a branch has been executed; p. 769 Algorithm 1, right col. par. 3: MemLock analyzes its branch overage and memory consumption. If it has new branch coverage, it is added to the queue)

As to claim 7, Wen discloses the fuzz testing method of claim 1 (see rejection of claim 1 above), wherein the resource comprises any one or any combination of a memory, a connection of a network connection pool, a pixel of an image, a node of a graph, and an edge of a graph (e.g., MemLock, p. 767 right col. Sec. 2.2 par. 2: MemLock runs the generated inputs against the program and collects their memory consumption)

As to claim 10, Wen discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the fuzz testing method of claim 1 (e.g., Wen, p. 771, left col “Experiment Infrastructure”: all our experiments have been performed on machines with an Intel Xeon Processor and 16GB of RAM)

As to claim 11, it is an apparatus claim whose limitations are substantially the same as those of claim 1. Accordingly, it is rejected for substantially the same reasons.

As to claim 13, it is an apparatus claim whose limitations are substantially the same as those of claim 2. Accordingly, it is rejected for substantially the same reasons.

As to claim 14, it is an apparatus claim whose limitations are substantially the same as those of claim 3. Accordingly, it is rejected for substantially the same reasons.

As to claim 18, it is an apparatus claim whose limitations are substantially the same as those of claim 7. Accordingly, it is rejected for substantially the same reasons.

As to claim 19, Wen discloses the fuzz testing apparatus of claim 11 (see rejection of claim 11 above) and further discloses:
wherein the resource access feedback indicates whether a new resource is accessed based on the test input (e.g., Wen, p, 768 right col. Sec. 3.1.2 par. 1: MemLock also collects the memory consumption information [resource access feedback]; p. 769 left col. par. 2: we use ot to denote the amount of memory consumed by memory operations. When the program allocates ot’ bytes memory [accesses a new resource], the value ot is increased by ot’; p. 769: right col. par. 3: MemLock checks whether childi leads to more memory consumption [more memory consumption would also indicate new memory is accessed]; p. 770 left col. Sec. 3.2.2: the input leads to larger memory consumption).

As to claim 20, it is an apparatus claim whose limitations are substantially the same as those of claim 19. Accordingly, it is rejected for substantially the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, Coppik et al., “MemFuzz: Using Memory Accesses to Guide Fuzzing” is considered pertinent because it adds inputs to a queue based on whether or not it accesses a new memory address. See Coppik at p. 52 left col. below figure, p. 48 right col. par. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196